DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/697,022, filed on 26 November 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0240144 by Song et al. (“Song”).

As to claim 1, Song discloses a display device (Song, display panel 700, Figure 7) comprising:
pixels (Song, pixels PX, Figure 7) connected to a first scan line (Song, SSCAN(M), Figure 7) to receive a first scan signal and a first sensing line (Song, SSENSE(M), Figure 7) to receive a first sensing signal (Song, a gate driver 800 that provides first through N-th scan signals SSCAN(M) and SSCAN(M+1) and first through N-th sensing signals SSENSE(M) and SSENSE(M+1) to the pixel PX can be formed, Figure 7, ¶ [0094]); 
a first scan clock line (Song, SCAN_CLK, Figure 7) to receive a first scan clock signal for generating the first scan signal; 
a first sensing clock line (Song, SENSE_CLK, Figure 7) to receive a first sensing clock signal for generating the first sensing signal; and 
a gate driver (Song, left gate driver 800 with scan driving units 810 and 830, Figure 7) configured to provide the first scan signal to the pixels, 
wherein the first scan clock line is located closer to the gate driver than the first sensing clock line.  As shown in figure 7 of Song, the scan clock signal SCAN_CLK is located closer to the left gate driver 800, with the scan driving units 810 and 830, than the sensing clock signal SENSE_CLK.




Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   

As to claim 2, Song (U.S. Pub. No. 2016/0240144) discloses the display device further comprising: 
a first sensing driver (Song, right gate driver 800 with sense driving units 820 and 840, Figure 7) configured to provide the first sensing signal to the pixels, 
wherein the gate driver (Song, left gate driver 800 with scan driving units 810 and 830, Figure 7) comprises a first scan driver configured to provide the first scan signal to the pixels, 
wherein the first scan clock line (Song, SCAN_CLK, Figure 7) comprises a first scan clock main line extending in one direction, the first scan clock main line being at one side of the first scan driver, and a first scan clock connection line connected to the first scan clock main line and the first scan driver, As shown in figure 7 of Song, the first scan clock main line extends in the vertical direction with a horizontal line connecting the vertical line with the left gate driver 800.
wherein the first sensing clock line (Song, SENSE_CLK, Figure 7) comprises a first sensing clock main line extending in one direction, the first sensing clock main line being at one side of the first sensing driver, and a first sensing clock connection line connected to the first sensing clock main line and the first sensing driver, As shown in figure 7 of Song, the first sensing clock main line extends in the vertical direction with a horizontal line connecting the vertical line with the right gate driver 800.
Song does not expressly teach
wherein the first sensing clock connection line comprises a first overlapping region in which at least a portion of the first sensing clock connection line overlaps with the first scan clock main line. 
As shown in figure 7 of Song, the connection line of the first sensing clock line (SENSE_CLK) in unable to overlap the first scan clock main line (SCAN_CLK) as they are on opposite sides of the display panel. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3-12, these claims are objected to as they depend upon objected claim 2.

Claims 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 13, Song (U.S. Pub. No. 2016/0240144) discloses a display device (Song, display panel 100, Figure 1) comprising:
a plurality of pixels (Song, pixels PX, Figure 1); 
a scan driver (Song, gate driver 200 with scan driving units, Figure 1) configured to output a scan signal in response to a scan clock signal (Song,  a gate driver 200 provides first through N-th scan signals SSCAN(M) and SSCAN(M+1) and first through N-th sensing signals SSENSE(M) and SSENSE(M+1) to the pixel PX, where N is an integer greater than 1. Figure 1, ¶ [0062]); 
a sensing driver (Song, gate driver 200 with sense driving units, Figure 1) configured to output a sensing signal in response to a sensing clock signal (Song,  a gate driver 200 provides first through N-th scan signals SSCAN(M) and SSCAN(M+1) and first through N-th sensing signals SSENSE(M) and SSENSE(M+1) to the pixel PX, where N is an integer greater than 1. Figure 1, ¶ [0062]); 
a scan clock line (Song, SCAN_CLK, Figure 1) configured to transfer the scan clock signal to the scan driver; and 
a sensing clock line (Song, SENSE_CLK, Figure 1) configured to transfer the sensing clock signal to the sensing driver, 
wherein the scan clock line (Song, SCAN_CLK, Figure 1) comprises a scan clock main line extending along one direction and a scan clock connection line connected to the scan clock main line and the scan driver, As shown in figure 1 of Song, the scan clock main line extends in the vertical direction with a horizontal line connecting the vertical line with the left gate driver 800.
wherein the sensing clock line (Song, SENSE_CLK, Figure 1) comprises a sensing clock main line extending along one direction and a sensing clock connection line connected to the sensing clock main line and the sensing driver, 
Song does not expressly teach
wherein the scan clock main line is closer to the pixels than the sensing clock main line.
As shown in figure 1 of Song, the vertical SCAN_CLK line is further out from the drivers compared to the SENSE_CLK line.  Examiner considered a design choice rejection, to swap the placement of the two lines, for these limitations but the layout of the lines produces a delay time for the signals to arrive to the drivers.  The instant application describes the delay time for the scan clock line being smaller than the sensing clock line due to the layout which places the scan clock line closer to the display area (Specification ¶ [00105]). Thus, a design choice rejection would be unreasonable as a swap in the line position would require additional changes to the driving or layout in order to properly function with the appropriate delay time.
Additional prior art of Komiya (U.S. Pub. No. 2011/0279436) teaches a display device with a sensing driver 140 wherein the sensing control signal CONT5 is outside from the scan control signal CONT1 (Komiya, Figure 1).  However, the combination of Song and Komiya would not be reasonable as it is unclear if the scan control signal CONT1 is closer to the pixels 160 than the sensing control signal CONT5 as claimed.
Additional prior art of Pyeon (U.S. Pub. No. 2017/0193922) teaches a display device with a scan driver 230 having a scan line driver 232 and a sensing line driver 234 (Pyeon, Figure 4, ¶ [0099]).  As shown by Pyeon, the lines RCS1 and RCS2 connected to the respective drivers are arranged based on the drivers shown with the sensing line driver 234 closer to the pixels. Thus, a combination with Pyeon would not reasonably teach the limitations.
No other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 14-19, these claims are allowable as they depend upon allowable independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691